Citation Nr: 1025980	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  09-49 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for loss of vision of the 
right eye.

2.  Entitlement to service connection for residuals of a left 
ankle injury.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for swelling of the feet.

5.  Entitlement to service connection for a right ankle 
disability.

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to service connection for arthritis of the right 
hand.

8.  Entitlement to service connection for arthritis of the left 
hand.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service in the American Merchant 
Marine from September 1944 to August 1945 and in the United 
States Army from October 1950 to October 1952.

The laws and regulations provide that service in the American 
Merchant Marine in Oceangoing Service during World War II, 
specifically any time from December 7, 1941, to August 15, 1945, 
is creditable active military service.  See 38 U.S.C.A. § 106 
(West 2002); 38 C.F.R. § 3.7(x)(15) (2009).  The Veteran has such 
service from September 1944 to August 1945.  He also attests to 
having additional Merchant Marine service after August 15, 1945.  
However, that portion of his Merchant Marine service is not 
considered to be creditable service for any veterans benefits 
discussed in this decision.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in April 2010.  
A transcript of the hearing is of record.

The RO characterized the right hip service connection claim as 
one for a right hip "skin" condition.  At his hearing, the 
Veteran clarified that he "skinned" his right hip and did not 
have an actual "skin" condition.  He wished to make sure the 
claim was considered in the context of an injury rather than a 
rash or other skin condition.  The Board notes that the RO 
considered a general right hip disability when it adjudicated the 
claim in addition to only a skin condition and the Board will do 
so as well.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

(The decision below addresses the Veteran's claims of service 
connection on appeal except for the right ankle claim.  The claim 
of service connection for a right ankle disability is addressed 
in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran's 
loss of vision of the right eye existed prior to both periods of 
active military service and was not aggravated by such service.

2.  It is as likely as not that the Veteran has residuals of a 
left ankle injury that was incurred in active military service.

3.  The Veteran does not have a right hip disability that is 
attributable to his active military service and arthritis of the 
right hip was not manifested within one year of service.

4.  The Veteran does not have swelling of the feet that is 
attributable to his active military service.

5.  The Veteran does not have a neck disability that is 
attributable to his active military service.

6.  The Veteran does not have arthritis of the right hand that is 
attributable to his active military service and arthritis of the 
right hand was not manifested within one year of service.

7.  The Veteran does not have arthritis of the left hand that is 
attributable to his active military service and arthritis of the 
left hand was not manifested within one year of service.


CONCLUSIONS OF LAW

1.  The Veteran's pre-existing loss of vision of the right eye 
was clearly and unmistakably not aggravated during either period 
of active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2009).

2.  The Veteran has residuals of a left ankle injury incurred in 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

3.  The Veteran does not have a right hip disability that is the 
result of disease or injury incurred in or aggravated during 
active military service, nor may arthritis of right hip be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).

4.  The Veteran does not have swelling of the feet that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

5.  The Veteran does not have a neck disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 106, 1110, 1111, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.7, 3.102, 3.159, 3.303, 3.304, 
3.306 (2009).

6.  The Veteran does not have arthritis of the right hand that is 
the result of disease or injury incurred in or aggravated during 
active military service, nor may arthritis of the right hand be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).

7.  The Veteran does not have arthritis of the left hand that is 
the result of disease or injury incurred in or aggravated during 
active military service, nor may arthritis of the left hand be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claims on appeal has been accomplished.  
Through a July 2007 notice letter, the RO notified the Veteran 
and his representative of the information and evidence needed to 
substantiate the Veteran's claims of service connection.  The 
July 2007 letter also provided the Veteran with the general 
criteria for assigning disability ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the July 2007 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  In that letter, the RO notified the Veteran that VA 
was responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  Additionally, 
the notice letter asked the Veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his claimed 
disabilities.  Consequently, a remand of the service connection 
issues for further notification of how to substantiate the claims 
is not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the issues on 
appeal.  Treatment records from the VA Medical Center (VAMC) in 
Gainesville, Florida, and its associated outpatient clinics, have 
been obtained.  The Veteran stated that he only receives 
treatment from these VA facilities.  Thus, VA has properly 
assisted the Veteran in obtaining any relevant medical records.  
Additionally, as noted in the introduction, the Veteran was 
afforded a hearing before the Board in April 2010.

The Board observes that the Veteran's service treatment records 
have not been obtained and are unavailable for review.  In July 
2007, the RO was notified by the National Personnel Records 
Center (NPRC) that the Veteran's service records were not 
available and they were likely destroyed in a fire.  As in the 
case of fire-related records, where a veteran's service treatment 
records are presumed destroyed or are otherwise unavailable 
through no fault of the claimant, the Board recognizes that it 
has a heightened duty to assist the Veteran and to consider the 
applicability of the benefit-of-the-doubt doctrine.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  In the Veteran's 
case, he was informed in a September 2007 letter that his service 
treatment records were unavailable and likely fire-related.  In 
August 2007, the Veteran indicated that he was aware of the 
unavailability of the service records as he submitted a letter 
from NPRC, dated in July 2004, which provided similar information 
concerning the fire-related records.  In this case, further 
efforts to obtain the service treatment records would be futile 
and a remand of these issues in order to make further requests 
for the records is not necessary.

Although the Veteran's service treatment records are unavailable, 
the record is not devoid of relevant evidence from the time 
period that the Veteran was in military service.  In fact, the 
evidence that is of record contains perhaps the most important 
pieces of evidence pertinent to the Veteran's claims.  The 
Veteran's October 1952 separation examination report and report 
of medical history from his second period of active service was 
associated with the claims file in October 1952.  The report 
contains relevant information regarding the Veteran's complaints 
and diagnoses at discharge from service.  Additionally, the 
Veteran submitted a May 1951 letter from a Captain R.O.P. from 
William Beaumont Army Hospital in Fort Bliss, Texas.  The letter 
is useful in documenting the effects of the Veteran's stated in-
service motor vehicle crash that occurred in March 1951.  Lastly, 
the Veteran submitted an August 1948 letter that is signed by 
crewmembers of the S.S. Bowdoin Victory who attested to 
witnessing the Veteran's lifeboat accident that occurred in 
August 1948.  Therefore, all though the Veteran's service 
treatment records are unavailable, the evidence that is available 
is sufficiently probative to allow for the Board to properly 
decide the claims.

In December 2007, the Veteran was provided a VA examination in 
connection with his left ankle claim, the report of which is of 
record.  That examination report contains sufficient evidence by 
which to decide the claim regarding the diagnosis of any current 
left ankle disability and its possible relationship to the 
Veteran's military service.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  In discussing the etiology of the 
Veteran's left ankle disability, the examiner considered the 
Veteran's complete medical history, including the documented 
injury to the left ankle as a result of the motor vehicle 
accident in 1951.  Thus, the Board finds that the December 2007 
VA examination report satisfies the duty to assist with respect 
to obtaining an adequate medical examination and opinion 
concerning the left ankle claim.

Although a VA examination was not provided in connection with the 
remaining service connection claims, one is not necessary to 
decide the claims other than the right ankle claim that is 
discussed in the remand.  As detailed in the analysis section, 
the information and evidence does not establish that the Veteran 
suffered an injury, disease, or event in service regarding his 
right hip, feet, neck, and hands.  Thus, the Board finds that a 
medical examination is not warranted for those claims.  
Additionally, because the evidence does not suggest that the 
Veteran's pre-existing loss of vision of the right eye increased 
in severity during military service even with consideration of 
the Veteran's statements, an examination is not warranted for 
that claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009).



II. Analysis

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

Certain chronic diseases, such as arthritis, may be presumed to 
have been incurred during service if the disease becomes manifest 
to a compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2009).

A pre-existing disease or injury will be considered to have been 
aggravated by military service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2009).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the pre-
service disability underwent an increase in severity during 
service.  38 C.F.R. § 3.306(b).

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment; or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b).  Thus, there is a rebuttable presumption of soundness 
unless a condition is noted at entry.  VA's General Counsel has 
held that to rebut the presumption of sound condition under 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  See also Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

Service connection may also be granted for disability that is 
proximately due to or aggravated by service-connected disease or 
injury.  38 C.F.R. § 3.310.

A. Loss of Vision of the Right Eye

The Veteran asserts that he had a pre-existing right eye 
disability manifested by loss of vision that was made worse by 
his period of active service in the Army.  He states that his 
right eye was injured prior to even his Merchant Marine service.  
At his hearing, the Veteran testified that there was no trauma to 
his right eye and it was not struck during service but it became 
strained, cloudy, and watery in the course of training.  Thus, he 
contends that service connection is warranted for loss of vision 
of the right eye based on in-service aggravation.  See 38 C.F.R. 
§§ 3.303, 3.306.

Because the Veteran's service treatment records are unavailable, 
there is no entrance examination of record for either period of 
active service.  Thus, he is entitled to the presumption of 
soundness.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  That 
is, he is presumed to be sound upon entering service with respect 
to his right eye unless there is clear and unmistakable evidence 
that the disability exited prior to service and was not 
aggravated by service.

There is limited evidence concerning the Veteran's right eye from 
the Veteran's periods of military service.  However, the October 
1952 separation examination report contains relevant information 
on the matter.  The report indicates that the Veteran became 
blind in the right eye in 1944, which was prior to either period 
of active service.  Significantly, the examiner noted that this 
condition existed prior to service.  On examination, the Veteran 
was shown to have only light perception in the right eye.  Given 
the Veteran's own testimony concerning the onset of loss of 
vision of the right eye and the October 1952 examiner's statement 
that the disability existed prior to either period of service, 
the Board finds that the evidence clearly and unmistakably shows 
that the Veteran's loss of vision of the right eye existed prior 
to both periods of service.

The Board also finds that it is clear and unmistakable that the 
Veteran's loss of vision of the right eye was not aggravated 
during either period of active service.  Even with consideration 
of the Veteran's statements concerning the symptoms he 
experienced during his second period of service, the evidence 
clearly and unmistakably reflects that the Veteran was blind 
prior to even his first period of service and had no better than 
light perception at the end of his second period of service.  
Based on the October 1952 examiner's characterizations of the 
severity of the Veteran's right eye condition, the Veteran had no 
increase in severity of the pre-existing condition; thus, the 
loss of vision of the right eye was not aggravated.

Although the Veteran is competent to report symptoms that he 
experienced during service, the Board finds the October 1952 
examination report to be probative given that the examiner 
addressed the severity of the Veteran's loss of vision of the 
right eye both prior to the Veteran's first period of active 
service and at discharge from his second period of active 
service.  Moreover, the relevant contemporaneous evidence that is 
of record-the October 1952 examination report and the May 1951 
letter from R.O.P.-does not contain any indication that the 
Veteran sustained any additional injury to the right eye or that 
his loss of vision of the right eye increased in severity.  Thus, 
as the evidence clearly and unmistakably shows that the pre-
existing loss of vision of the right eye was not aggravated 
during either period of service, the Board finds that the 
presumption of soundness has been rebutted.  See VAOPGCPREC 3-
2003; Wagner, 370 F.3d at 1096.  Therefore, service connection is 
not warranted for loss of vision of the right eye.  

B. Left Ankle Disability

The Veteran contends that service connection is warranted on 
account of developing a left ankle disability as a result of an 
in-service injury to the left ankle.  Specifically, he states 
that he injured his left ankle in 1951 when he was involved in a 
motor vehicle accident.  The Veteran maintains that he has had 
problems with his left ankle ever since the in-service injury.

Although the Veteran's service treatment records are unavailable, 
a May 1951 letter from a Captain R.O.P. from the Army Hospital at 
Fort Bliss, Texas, is of record as noted previously.  In the 
letter, R.O.P. summarized the Veteran's hospitalization at the 
facility.  It was noted that the Veteran was admitted on March 
16, 1951, following a motor vehicle accident in El Paso, Texas.  
At the time of admission, the Veteran was diagnosed with a severe 
left ankle sprain with avulsion, a chip fracture of the distal 
end of the tibia, and contusions of the left thigh and flank.  
R.O.P. stated that the Veteran's condition was good and he was 
able to walk without the aid of crutches.  It was anticipated 
that the Veteran would return to duty in approximately two weeks 
time from the date of the letter.  The October 1952 separation 
examination report contained the information from the March 1951 
motor vehicle accident and listed the same diagnoses.  Although 
the physical examination was normal, the Veteran reported that he 
felt fine except that his ankle gave him trouble.

The Veteran testified that his left ankle continues to cause 
problems.  Post-service treatment records document complaints 
involving left ankle pain as early as March 2006.  A June 2007 
note indicated that x-rays of the left ankle were normal.  In 
July 2009, an MRI of the left ankle was taken.  The impression 
was:  (1) minimal plantar fasciitis central and slightly lateral 
aspect of the insertion of the plantar fascia on the calcaneus; 
(2) there is diffuse subcutaneous abnormality circumferentially 
around the distal leg, which could be edema, hemorrhage, or 
inflammation; tendons, bones, joints, and ligaments are mostly 
intact; and (3) the anterior talofibular ligament is incompletely 
visualized and this could be related to a previous injury.

In December 2007, the Veteran underwent VA examination in 
connection with the claim in order to assess the nature and 
etiology of any current left ankle disability.  The examiner 
reviewed the claims file and examined the Veteran.  The examiner 
accurately noted the Veteran's history of an in-service motor 
vehicle accident in March 1951, including the left ankle injury.  
The Veteran reported symptoms of pain, weakness, and decreased 
range of motion in the left ankle.  The examiner provided a 
diagnosis of left ankle sprain but also indicated that there was 
no objective evidence of residuals pursuant to an x-ray report 
from September 2006.

The December 2007 examiner gave the opinion that the Veteran's 
current ankle condition is less likely as not (less than a 50/50 
probability) caused by or a result of the ankle injury in 
service.  The examiner reasoned that x-rays demonstrate that the 
Veteran has a basically normal left ankle and that no additional 
complaints, evaluations, or treatments were encountered for the 
left ankle after the October 1952 separation examination report.  
The examiner also state that, after a review of the available 
medical records and an examination, she could not opine that the 
Veteran's claim of subjective left ankle pain is the result of or 
caused by the injury to the left ankle that happened over 50 
years ago.

The Board finds the Veteran's statements and testimony on this 
matter to be credible in view of his consistent contentions and 
the contemporaneous evidence that documents that he was in a 
motor vehicle accident in March 1951 and was diagnosed with a 
severe left ankle sprain with avulsion an a chip fracture of the 
distal end of the tibia.  Thus, the in-service injury element of 
the service connection claim is established.

In regards to the current disability element of the claim, the 
December 2007 examiner did not provide a diagnosis but could only 
characterize the Veteran's left ankle as "basically" normal, 
which suggests that there is in fact some disability.  
Additionally, the July 2009 MRI was not before the VA examiner 
when she issued the report.  The July 2009 MRI indicates that 
there is some disability in the left ankle and that it could be 
related to a previous injury.  This evidence, in conjunction with 
the Veteran's credible statements concerning his current symptoms 
associated with the left ankle indicates that the current 
disability element of the service connection claim is established 
as well.

Although the December 2007 VA examiner provided a negative nexus 
opinion on one hand, she also stated that she could not opine 
that the Veteran's claim of subjective left ankle pain is the 
result of or caused by the injury to the left ankle that happened 
over 50 years ago.  The Board does not consider this language to 
be dispositive that any current left ankle disability is not 
related to the Veteran's military service.  Rather, it suggests 
that there is a possibility of a relationship even though the 
examiner could not provide such an opinion.  The available 
evidence from the Veteran's second period of active service 
clearly documents the in-service injury to the left ankle and the 
Veteran reported problems with the left ankle at his separation 
examination.  Additionally, although over 50 years passed prior 
to seeking treatment, the Veteran provided credible testimony as 
to this matter that he has experienced left ankle pain since the 
in-service injury.  Furthermore, there is nothing in the record 
suggesting that the Veteran sustained any other injury to his 
left ankle to which his current problems could be related.  In 
this case, the Board cannot find that preponderance of the 
evidence is against the claim.  Instead, the evidence is in 
equipoise.  When such is the case, reasonable doubt is to be 
resolved in the Veteran's favor.  See 38 U.S.C.A. § 5017(b); 
38 C.F.R. § 3.102.  Consideration of this doctrine is especially 
critical when a veteran's service treatment records have been 
destroyed.  See O'Hare, 1 Vet. App. at 367.  When reasonable 
doubt is resolved in favor of the Veteran, the Board finds that 
it is as likely as not that the Veteran has residuals of a left 
ankle injury that was incurred in active military service.  
Accordingly, service connection is warranted for residuals of a 
left ankle injury.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

C. Right Hip Disability and Swelling of the Feet

In addition to the left ankle, the Veteran asserts that he 
injured his right hip and feet when he was involved in the in-
service May 1951 motor vehicle accident.  At his hearing, the 
Veteran testified that he "skinned" his right hip in the 
incident and experienced swelling of the feet in service soon 
after the accident.  The Veteran is unsure if he developed a 
current disability as a result of the injuries.

(As noted in the introduction, the RO characterized the right hip 
service connection claim as one for a right hip "skin" 
condition.  At his hearing, the Veteran clarified that he 
"skinned" his right hip and did not have an actual "skin" 
disability.  In any case, the RO considered a general right hip 
disability when it adjudicated the claim in addition to only a 
skin condition.)

Post-service VA treatment records document complaints of right 
hip pain and swelling in both feet in 2006, which was over 50 
years after the Veteran's separation from military service.  A 
June 2007 x-ray report of the right hip indicated that the 
Veteran had early degenerative changes in the right hip.  
Degenerative joint disease of the right hip was diagnosed.  The 
Veteran was also found to have bilateral venous insufficiency of 
the lower extremities associated with the swelling of the feet. 

Unlike the left ankle claim, the May 1951 summary letter of the 
Veteran's hospitalization following the motor vehicle accident 
does not reference an injury or the claimed disabilities 
involving the right hip and feet.  The summary specifically 
includes the diagnoses on admission and the right hip and feet 
are not mentioned as part of the injuries.  Additionally, the 
October 1952 separation examination does not reference any 
problems concerning the right hip or feet.

Based on this evidence, the Board does not find that the 
Veteran's statements and testimony regarding in-service injuries 
to the right hip and feet credible in view of the negative 
evidence in the May 1951 letter and the October 1952 separation 
examination report.  This set of facts is dissimilar to the left 
ankle claim where the contemporaneous medical evidence contained 
favorable evidence to support the claim.  Here, the Board does 
not find that the Veteran's statements lack credibility merely 
because the statements are unaccompanied by contemporaneous 
medical evidence, but because the statements are inconsistent 
with the evidence that is of record.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006).  Therefore, the service connection 
element concerning an in-service injury, disease, or event is not 
established for either the right hip claim or the swelling of the 
feet claim.  Thus, the Board finds that the Veteran does not have 
a right hip disability or swelling of the feet that is 
attributable to his active military service and that both claims 
must be denied on a direct basis.  As noted previously, a remand 
for a VA medical examination is not necessary when the 
information and evidence does not establish that the Veteran 
suffered an injury, disease, or event concerning the claimed 
disabilities.  See McLendon, 20 Vet. App. at 79.

Additionally, the Board notes that there is no objective evidence 
that arthritis of the right hip manifested itself to a 
compensable degree within one year of the Veteran's separation 
from military service.  As noted previously, degenerative joint 
disease of the right hip was first diagnosed based on x-ray 
evidence in June 2007, which occurred over 50 years after 
service.  Although the Veteran attests to a history of right hip 
pain, there is no suggestion that arthritis dates back to as 
early as 1953.  Thus, service connection is not warranted for 
arthritis of the right hip on a presumptive basis.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

D. Neck Disability

The Veteran asserts that he injured his neck during service with 
the Merchant Marine in August 1948.  He states that he was 
involved in a lifeboat accident while he was aboard the S.S. 
Bowdoin Victory.  The Veteran maintains that any current neck 
disability is related to that incident.  Thus, he contends that 
service connection is warranted for a neck disability.

An August 1948 statement signed by crewmembers of the 
S.S. Bowdoin Victory supports the Veteran's statements concerning 
the lifeboat accident.  The August 1948 statement indicates that 
the Veteran and another crewmember were injured when a lifeboat 
cable snapped and their lifeboat fell into the sea.  Although the 
crewmembers' statement does not detail the type of injury that 
the Veteran incurred, the Veteran is competent to report on 
factual matters of which he has first-hand knowledge, such as 
sustaining an injury to his neck.  Post-service VA treatment 
records dated over 50 years after military service show that the 
Veteran has current disabilities of the neck, including 
spondylosis and degenerative disc disease.

Although the current disability element of the service connection 
claim is established, the Board finds that the Veteran does not 
have a neck disability that is attributable to his active 
military service.  This is so because the injury to which the 
current disability is possibly related did not occur during the 
Veteran's active military service.  The laws and regulations 
provide that members of the American Merchant Marine do 
constitute individuals considered to have performed active 
military service.  However, as noted in the introduction, the 
service must have been during World War II, specifically any time 
from December 7, 1941, to August 15, 1945.  See 38 U.S.C.A. 
§ 106; 38 C.F.R. § 3.7(x)(15).  Consequently, while the Veteran's 
service in the Merchant Marine through August 15, 1945, is 
considered creditable active military service, his service aboard 
the S.S. Bowdoin Victory in August 1948 is not considered active 
military service.  Therefore, service connection is not warranted 
on a direct basis for any current neck disability that developed 
as a result of the neck injury that the Veteran sustained during 
the August 1948 lifeboat incident.  Moreover, because service 
connection may not be granted for an injury that did not occur 
during service, a remand for a medical opinion to address the 
relationship between the Veteran's current neck disabilities and 
the August 1948 injury is not necessary.

At the hearing, the Veteran and his representative implied that a 
neck disability may have pre-existed his period of active 
military service in the Army and may have been aggravated 
thereby.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  This theory 
would be consistent with the Veteran's assertion that he had a 
neck disability as a result of an injury between his periods of 
active service.  In this case, once again, the Veteran is 
entitled to the presumption of soundness for his second period of 
service because no service entrance examination report exists and 
the evidence does not clearly and unmistakably show that the 
Veteran had a pre-existing neck disability (unlike the loss of 
vision of the right eye claim).  See U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); VAOPGCPREC 3-2003.  Thus, although the Veteran's 
representative contends aggravation during the second period of 
service, the theory is better addressed as one of direct service 
connection to the second period of service which is more 
beneficial to the Veteran because a showing of an increase in 
severity of the claimed disability is not required.

The Board does not find that service connection is warranted for 
a neck disability under this alternative theory because, similar 
to the right hip and swelling of the feet claims, the statements 
concerning a neck injury during service in the Army are not 
credible given the negative evidence of the relevant records that 
are available-the May 1951 letter and the October 1952 
examination report.  See Buchanan, 451 F.3d at 1337.  The May 
1951 letter does not reflect that any injury to the neck was 
sustained in the March 1951 motor vehicle accident.  
Additionally, the separation examination was normal with respect 
to the spine and the Veteran did not report any problems 
concerning his neck unlike his reports regarding his left ankle.  
Moreover, the first documentation of a neck disability is more 
than 50 years after his service.   Therefore, the evidence that 
is available does not support the contention that the Veteran had 
a neck injury during his active service in the Army.  Thus, 
service connection is not warranted for a neck disability on this 
basis.



E. Arthritis of the Hands

The Veteran asserts that he has arthritis in both hands.  At his 
hearing, he testified that he believe the disabilities are 
related to his post-service work as a barber.  The Veteran stated 
that he did not injure his hands during service and that his 
hands began to bother him in 1955, several years after service.  
A July 2006 VA treatment records contains a notation that the 
Veteran has arthritis in the hands related to his years as a 
barber without reference to his military service.  Given these 
circumstances, service connection is not warranted for arthritis 
of the right hand or the left hand.  An essential element of 
service connection on a direct basis is that the claimed injury 
occurred during service.  This is not the case here because all 
of the Veteran's statements and contentions concerning his hands 
indicate that the injury to the hands occurred after service when 
he was a barber.  There is no clear basis to link the Veteran's 
arthritis of the hands to his military service.

Additionally, the Board notes that there is no objective evidence 
that arthritis of either hand manifested itself to a compensable 
degree within one year of the Veteran's separation from military 
service.  Arthritis of the hands has not been substantiated by x-
ray evidence.  Even so, possible arthritis was not documented 
until July 2006, which was over 50 years after service.  
Moreover, the Veteran indicated that he did not have problems 
with his hands until three or four years after he separated from 
service and there is no record of treatment concerning either 
hand in service.  Thus, service connection is not warranted for 
arthritis of either hand on a presumptive basis.  See 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

F. Conclusion

For all the foregoing reasons, the Board finds that the claim of 
service connection for residuals of a left ankle injury is 
granted, but that the six other claims of service connection 
addressed above must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claims of service connection that have been 
denied, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).


ORDER

Service connection for loss of vision of the right eye is denied.

Service connection for residuals of a left ankle injury is 
granted.

Service connection for a right hip disability is denied.

Service connection for swelling of the feet is denied.

Service connection for a neck disability is denied.

Service connection for arthritis of the right hand is denied.

Service connection for arthritis of the left hand is denied.


REMAND

The Board finds that further development is necessary in regards 
to the claim of service connection for a right ankle disability.   
The Veteran does not contend that he injured his right ankle in 
service.  Instead, he asserts that he has a right ankle 
disability that was caused by, or has been made chronically worse 
by, his left ankle disability.  The Veteran has not been afforded 
a VA examination in connection with this claim.  In light of the 
Board's grant of service connection for residuals of a left ankle 
injury, the right ankle claim must be remanded in order schedule 
the Veteran for an examination to address the nature and etiology 
of any right ankle disability.  See McLendon, 20 Vet. App. at 79.  
In addition to identifying any right ankle disability, the 
prospective examiner should provide an opinion as to whether the 
Veteran has a right ankle disability that was caused by, or has 
been made chronically worse by, his service-connected residuals 
of a left ankle injury.  See 38 C.F.R. § 3.310.

On remand, the Veteran should be sent an updated VCAA letter 
notifying him of the information and evidence necessary to 
substantiate a claim of service connection for a right ankle 
disability.  38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman, 
19 Vet. App. at 473.  The letter should include notification of 
how to substantiate a claim of service connection on a secondary 
basis.  The July 2007 notice letter did not include this 
information concerning secondary service connection.

It appears that the Veteran continues to receive regular 
treatment at the Gainesville VAMC and its associated outpatient 
clinics.  Updated treatment records should be obtained in light 
of the remand.

Accordingly, this issue is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
Veteran.  The letter should notify him of 
the information and evidence necessary to 
substantiate his claim of service 
connection for a right ankle disability.  
Notice regarding secondary service 
connection must be included.  The letter 
should also contain notice of the manner in 
which both disability ratings and effective 
dates are assigned for awards of disability 
benefits.  See Dingess/Hartman, 19 Vet. 
App. at 473.  The Veteran should be given 
an opportunity to respond to the notice, 
and any additional information or evidence 
received should be associated with the 
claims file.

2.  Obtain the Veteran's more recent 
treatment records (since November 2009) 
from the Gainesville VAMC (and its 
associated outpatient clinics) and 
associate the records with the claims 
folder.

3.  Schedule the Veteran for a VA 
examination in connection with his claim of 
service connection for a right ankle 
disability.  (Advise the Veteran that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his appeal.  See 38 C.F.R. 
§ 3.655 (2009).)  The entire claims file, 
to include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiner designated to examine the 
Veteran.  All appropriate tests and studies 
should be performed, including x-rays, and 
all clinical findings should be reported in 
detail.  The examiner should identify the 
Veteran's right ankle disabilities, if any.  
Based on a thorough review of the evidence 
of record, the examiner should provide an 
opinion as to the medical probabilities 
that the Veteran has a right ankle 
disability that was caused or has been made 
chronically worse by his service-connected 
residuals of a left ankle injury.  The 
examiner must provide the complete 
rationale for the conclusion reached-to 
include, as appropriate, citation to 
specific evidence of record and/or medical 
authority.

4.  After the requested examination has 
been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, it should be returned to the 
examiner.

5.  After undertaking any other development 
deemed appropriate, re-adjudicate the issue 
of service connection for a right ankle 
disability.  If the benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


